Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 1 of 10




                   EXHIBIT C
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 2 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 2 of 10
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 3 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 3 of 10
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 4 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 4 of 10
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 5 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 5 of 10
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 6 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 6 of 10
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 7 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 7 of 10




                          REDACTED
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 8 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 8 of 10




                         REDACTED
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 9 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 9 of 10




                         REDACTED
Case 1:21-cv-02315-SKC Document 1-3 Filed 08/26/21 USDC Colorado Page 10 of 10
    Case 4:20-cv-02123 Document 32-3 Filed on 04/28/20 in TXSD Page 10 of 10




                          REDACTED
